EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Franco Serafini (Reg. No. 52,207) on 8/9/22.

The application has been amended as follows:

Rewrite claim 31 as follows:
“31. (Currently Amended)	A messaging system comprising: 
a sender device and a receiver device each having a processor and respectively configured to send and receive text messages; and 
a central unit having a processor and communicating with the sender device and the receiver device, 
wherein:
said central unit comprises or is associated with a database containing data related to all graphic and/or audio elements which the messaging system is configured to manage, said graphic and/or audio elements being loaded inside said database with first dimensions and/or degree of detail;
software is loaded and executed in said central unit, the software being configured to create, starting from the graphic and/or audio elements with the first dimensions and/or degree of detail loaded inside said database, at least one corresponding second graphic and/or audio element having a same content but smaller dimensions and/or smaller degree of detail than the first dimensions and/or degree of detail;
in said sender and/or receiver device, a first software module is loaded and executed, which is configured to download from the central unit the corresponding second graphic and/or audio element and to implement or use the corresponding second graphic and/or audio element thus discharged in the messaging system;
said first software module is configured to implement on a display of said sender and/or receiver device a first screen, in which a message or an exchange of messages is displayed, and in which said corresponding second graphic and/or audio element is also displayed;
said first screen has a plurality of portions, one of said portions being a balloon containing message or the exchange of messages, 
said second graphic and/or audio element, when displayed on said first screen, occupies an area of the balloon, the area of the balloon being selectable by touch, when the display is of touch-screen type, or by clicking, or through another external activation event,
at least one of said graphic elements comprises an image to be inserted within a message to be sent with said messaging system,
the first dimensions and/or degree of detail of said at least one of said graphic elements correspond to a first resolution of said image when loaded inside said database, and
the smaller dimensions and/or smaller degree of detail of said second graphic element correspond to a second resolution of said image,
said image is displayed on said first screen for displaying the exchange of messages and occupies the area selectable by the touch, when the display is of the touch-screen type, or by clicking or by the other external activation event,
said image with the second resolution is further displayed inside a typing keyboard shown on the display of the touch-screen type and is simultaneously visible on the first screen and on the typing keyboard, and
said image with the second resolution corresponds to a thumbnail version of a starting image having higher resolution and corresponding to the image stored in the central unit.”;

Rewrite claim 33 as follows:
“33. (Currently Amended)	The messaging system according to claim 31, wherein:
said 
in said central unit, software is loaded and executed which is configured to create, starting from the graphic and/or audio elements in said first format, the corresponding second graphic and/or audio element in a second format different from said first format.”;

Rewrite claim 34 as follows:
“34. (Currently Amended)	The messaging system according to claim 31, wherein said first software module is further configured to carry out operations comprising:
obtaining from said central unit a structured data packet, which has been enhanced starting from data structure generated based on a message to be sent, and identifying, within said structured data packet, a unique identification code of at least one of said graphic and/or audio elements, 
when the at least one of said graphic and/or audio elements associated with said unique identification code is not already present in a local memory of the messaging system into which said first software module is in execution, the sender or receiver device requests the at least one of said graphic and/or audio elements and downloads the at least one of said graphic and/or audio elements locally in said sender or receiver device, the at least one of said graphic and/or audio elements that was downloaded locally corresponding to said second graphic and/or audio element,
based on a content of the structured data packet and the at least one of the graphic and/or audio element associated with said unique identification code, the display of the sender or receiver device, in which the first software module is running, shows the sent message also implementing said second graphic and/or audio element created by the software of said central unit.”;

Cancel claims 35-38;

Rewrite claim 39 as follows:
“39. (Currently Amended)	The messaging system according to claim 31, wherein said first software module is configured to cause the touch or the clicking made on said area of said first screen, which is occupied by said second graphic and/or audio element, to start a corresponding action.”;

Rewrite claim 40 as follows:
“40. (Currently Amended)	The messaging system according to claim 31, wherein said first software module is configured to cause, following the touch or the clicking or other external activation event carried out on the area of the balloon occupied by the second graphic element, to automatically start a corresponding action.”;

Rewrite claim 46 as follows:
“46. (Currently Amended)	The messaging system according to claim 31, wherein the software, which is loaded and/or executed in the central unit, is configured to create, starting from one of the graphic and/or audio elements that is already loaded in said database and that has said first dimensions and/or degree of detail, a corresponding graphic and/or audio element that has a same content but dimensions and/or degree of detail that are less than the first dimensions and/or degree of detail and that is defined correspondingly and dynamically based on dimensions and/or degree of detail of the display of said sender or receiver device, which requested the corresponding graphic and/or audio element from said central unit through the first software module.”;

Rewrite claim 48 as follows:
“48. (Currently Amended)	The messaging system according to claim 47, wherein said first software module is configured to carry out said procedure to create the corresponding second graphic and/or audio element occupying the area, selectable by the touch or the clicking, implemented within the first screen for displaying the exchange of messages.”;

Rewrite claim 49 as follows:
“49. (Currently Amended)	The messaging system according to claim 47, wherein said first software module is configured to carry out said procedure to create the corresponding second graphic and/or audio element, which has dimensions and/or degree of detail and which is implemented within said second screen.”; and

Rewrite claim 50 as follows:
“50. (Currently Amended)	The messaging system according to claim 31, wherein the software loaded and/or executed in the central unit is configured to automatically create the corresponding second graphic and/or audio element having dimensions and/or degree of detail and/or format, which are lower than the first dimensions and/or degree of detail of the graphic and/or audio elements, when the graphic and/or audio elements are loaded into said database of said central unit or into a second database.
”.


Allowable Subject Matter
Claims 31-34 and 39-50 are allowed; renumbered 1-16.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a messaging system comprising: a sender device and a receiver device each having a processor and respectively configured to send and receive text messages; and a central unit having a processor and communicating with the sender device and the receiver device, wherein: said central unit comprises or is associated with a database containing data related to all graphic and/or audio elements which the messaging system is configured to manage, said graphic and/or audio elements being loaded inside said database with first dimensions and/or degree of detail; software is loaded and executed in said central unit, the software being configured to create, starting from the graphic and/or audio elements with the first dimensions and/or degree of detail loaded inside said database, at least one corresponding second graphic and/or audio element having a same content but smaller dimensions and/or smaller degree of detail than the first dimensions and/or degree of detail; in said sender and/or receiver device, a first software module is loaded and executed, which is configured to download from the central unit the corresponding second graphic and/or audio element and to implement or use the corresponding second graphic and/or audio element thus discharged in the messaging system; said first software module is configured to implement on a display of said sender and/or receiver device a first screen, in which a message or an exchange of messages is displayed, and in which said corresponding second graphic and/or audio element is also displayed; said first screen has a plurality of portions, one of said portions being a balloon containing the message or the exchange of messages, said second graphic and/or audio element, when displayed on said first screen, occupies an area of the balloon, the area of the balloon being selectable by touch, when the display is of touch-screen type, or by clicking, or through another external activation event, at least one of said graphic elements comprises an image to be inserted within a message to be sent with said messaging system, the first dimensions and/or degree of detail of said at least one of said graphic elements correspond to a first resolution of said image when loaded inside said database, and the smaller dimensions and/or smaller degree of detail of said second graphic element correspond to a second resolution of said image, said image is displayed on said first screen for displaying the exchange of messages and occupies the area selectable by the touch, when the display is of the touch-screen type, or by clicking or by the other external activation event, said image with the second resolution is further displayed inside a typing keyboard shown on the display of the touch-screen type and is simultaneously visible on the first screen and on the typing keyboard, and said image with the second resolution corresponds to a thumbnail version of a starting image having higher resolution and corresponding to the image stored in the central unit” in light of other features as recited in independent claim 31. The dependent claims are allowed at least by virtue of their dependencies from the independent claims.

“Jang” (US PGPUB 2019/0306098) discloses a method performed by a computer apparatus for providing a multimedia message by receiving a request for transmitting a multimedia message, determining a first context by analyzing first contextual information, determining a first type of data to be received from the sender terminal and a second type of data to be transmitted to the receiver terminal based on the determined first context, receiving the determined first type of data from the sender terminal, and transmitting the determined second type of data to the receiver terminal.
Jang does not explicitly disclose a messaging system comprising: a sender device and a receiver device each having a processor and respectively configured to send and receive text messages; and a central unit having a processor and communicating with the sender device and the receiver device, wherein: said central unit comprises or is associated with a database containing data related to all graphic and/or audio elements which the messaging system is configured to manage, said graphic and/or audio elements being loaded inside said database with first dimensions and/or degree of detail; software is loaded and executed in said central unit, the software being configured to create, starting from the graphic and/or audio elements with the first dimensions and/or degree of detail loaded inside said database, at least one corresponding second graphic and/or audio element having a same content but smaller dimensions and/or smaller degree of detail than the first dimensions and/or degree of detail; in said sender and/or receiver device, a first software module is loaded and executed, which is configured to download from the central unit the corresponding second graphic and/or audio element and to implement or use the corresponding second graphic and/or audio element thus discharged in the messaging system; said first software module is configured to implement on a display of said sender and/or receiver device a first screen, in which a message or an exchange of messages is displayed, and in which said corresponding second graphic and/or audio element is also displayed; said first screen has a plurality of portions, one of said portions being a balloon containing the message or the exchange of messages, said second graphic and/or audio element, when displayed on said first screen, occupies an area of the balloon, the area of the balloon being selectable by touch, when the display is of touch-screen type, or by clicking, or through another external activation event, at least one of said graphic elements comprises an image to be inserted within a message to be sent with said messaging system, the first dimensions and/or degree of detail of said at least one of said graphic elements correspond to a first resolution of said image when loaded inside said database, and the smaller dimensions and/or smaller degree of detail of said second graphic element correspond to a second resolution of said image, said image is displayed on said first screen for displaying the exchange of messages and occupies the area selectable by the touch, when the display is of the touch-screen type, or by clicking or by the other external activation event, said image with the second resolution is further displayed inside a typing keyboard shown on the display of the touch-screen type and is simultaneously visible on the first screen and on the typing keyboard, and said image with the second resolution corresponds to a thumbnail version of a starting image having higher resolution and corresponding to the image stored in the central unit.

“Adilipour et al.” (US PGPUB 2018/0314409) (Hereinafter Adilipour) discloses a computer-implemented method for facilitating instant messaging communications from a first user to a second user via user-customized graphical representations.
Adilipour does not explicitly disclose a messaging system comprising: a sender device and a receiver device each having a processor and respectively configured to send and receive text messages; and a central unit having a processor and communicating with the sender device and the receiver device, wherein: said central unit comprises or is associated with a database containing data related to all graphic and/or audio elements which the messaging system is configured to manage, said graphic and/or audio elements being loaded inside said database with first dimensions and/or degree of detail; software is loaded and executed in said central unit, the software being configured to create, starting from the graphic and/or audio elements with the first dimensions and/or degree of detail loaded inside said database, at least one corresponding second graphic and/or audio element having a same content but smaller dimensions and/or smaller degree of detail than the first dimensions and/or degree of detail; in said sender and/or receiver device, a first software module is loaded and executed, which is configured to download from the central unit the corresponding second graphic and/or audio element and to implement or use the corresponding second graphic and/or audio element thus discharged in the messaging system; said first software module is configured to implement on a display of said sender and/or receiver device a first screen, in which a message or an exchange of messages is displayed, and in which said corresponding second graphic and/or audio element is also displayed; said first screen has a plurality of portions, one of said portions being a balloon containing the message or the exchange of messages, said second graphic and/or audio element, when displayed on said first screen, occupies an area of the balloon, the area of the balloon being selectable by touch, when the display is of touch-screen type, or by clicking, or through another external activation event, at least one of said graphic elements comprises an image to be inserted within a message to be sent with said messaging system, the first dimensions and/or degree of detail of said at least one of said graphic elements correspond to a first resolution of said image when loaded inside said database, and the smaller dimensions and/or smaller degree of detail of said second graphic element correspond to a second resolution of said image, said image is displayed on said first screen for displaying the exchange of messages and occupies the area selectable by the touch, when the display is of the touch-screen type, or by clicking or by the other external activation event, said image with the second resolution is further displayed inside a typing keyboard shown on the display of the touch-screen type and is simultaneously visible on the first screen and on the typing keyboard, and said image with the second resolution corresponds to a thumbnail version of a starting image having higher resolution and corresponding to the image stored in the central unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
August 9, 2022